Citation Nr: 0934915	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, as support for his claim, the Veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  Also in May 2009, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2008).


FINDING OF FACT

There is probative medical and other evidence of record for 
and against the Veteran's claim for service connection for 
bilateral hearing loss, so it is just as likely as not the 
hearing loss is related to his military service - and, in 
particular, to excessive noise exposure (acoustic trauma).


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Board is granting the Veteran's claim for 
service connection for bilateral hearing loss - in full, 
there is no need to discuss whether there has been compliance 
with the notice-and-duty-to-assist provisions of the Veterans 
Claims Assistance Act (VCAA) with respect to this claim 
because even were the Board to assume, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  



Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The report of a June 2006 VA Compensation and Pension 
Examination (C&P Exam) confirms the Veteran has the required 
diagnosis of bilateral (i.e., right and left ear) 
sensorineural hearing loss.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
10
60
100
LEFT
0
10
5
60
90

And his speech recognition scores were 96 percent in each 
ear.

Consequently, there is no disputing the Veteran has this 
claimed condition - and of sufficient severity to be 
considered a disability by VA standards according to the 
requirements of 38 C.F.R. § 3.385.  This in turn means the 
determinative issue is whether his current bilateral 
sensorineural hearing loss is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise associated with weapons fire, 
including while he was in basic training and in 
non-combat situations in Vietnam where he served as a medic.  
He further alleges that even if he had a minimum level of 
hearing loss when entering service, his hearing got 
noticeably worse while in service so as to still warrant 
service connection based on aggravation of a pre-existing 
condition.  See the May 2009 hearing transcript.

The Veteran's service personnel records indicate he was 
qualified as a rifle marksman.  His military occupational 
specialties (MOS's) were medical lab specialist and fire 
crewman, and he served in Vietnam from June 1966 to 
June 1967.  And so, the Board finds there is credible 
evidence he sustained the type of acoustic trauma claimed in 
service.

However, even acknowledging the Veteran has bilateral hearing 
loss and that he was exposed to excessive noise while in 
service in the manner alleged, there still must be competent 
medical evidence establishing a relationship between his 
current hearing loss disability and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. 
App. at 495-97.  And, as a layman, he is not qualified to 
make this determination, himself.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Prior to entering service, the Veteran was provided a pre-
induction hearing exam in May 1965.  The report of that exam 
indicates is pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
0
N/A
15
LEFT
0
15
0
N/A
15



He was also provided an induction hearing exam in January 
1966, and the report of that exam indicates his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

As already alluded to, the threshold for normal hearing is 
from zero to 20 decibels, and  higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993), (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988)).  See, too, Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Therefore, based on the results of his pre-induction 
and induction examinations, there is no indication the 
Veteran entered service with any pre-existing hearing loss.  
See 38 U.S.C.A. §§ 1111, 1137.  It therefore need not be 
determined whether there was aggravation of a pre-existing 
condition, because there was none.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The report of the Veteran's November 1967 separation exam 
indicates his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
20
LEFT
5
5
10
N/A
15

So he again had normal hearing, bilaterally (i.e., in both 
ears), when separating from service, although the hearing in 
his right ear at 4,000 Hertz was just shy of the requirement 
for minimum hearing loss.  See again Hensley v. Brown, 5 Vet. 
App. 155 (1993), (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988)) (the threshold for normal hearing is from zero to 
20 decibels).  See, too, Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The record also does not contain any evidence of 
sensorineural hearing loss within one year of the Veteran's 
discharge from service in January 1968.  Hence, he is not 
entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To establish his entitlement to service connection, however, 
it is not required that he have had a hearing loss disability 
when separating from service, or within one year after, 
according to the standards of 38 C.F.R. § 3.385.  Instead, it 
is only required that he presently have sufficient hearing 
loss to meet the requirements of this regulation, and service 
connection is possible if this current hearing loss 
disability can be adequately linked to his military service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

And so, as the record establishes the Veteran sustained 
acoustic trauma during service in his capacity as a soldier 
and has sufficient hearing loss currently to be considered a 
disability by VA standards, there need only be a medically 
sound basis upon which to attribute his current hearing loss 
to his military service in order for him to be entitled to 
service connection.  See id.

Concerning this, the Veteran has submitted an April 2009 
letter from a private audiologist, D.K.G., Au.D., providing 
that the Veteran's bilateral hearing loss is more likely than 
not attributable to noise exposure experienced during his 
military service.  This letter was submitted along with an 
April 2009 report of a hearing examination.

The Veteran has also submitted a May 2009 report from a 
private physician, M.B.S., M.D., agreeing that the Veteran's 
bilateral hearing loss is consistent with acoustic trauma 
likely experienced while he was in Vietnam.  This report also 
includes a discussion of Dr. G.'s audiology report with 
respect to the nature of the Veteran's hearing loss.

As well, the Veteran has submitted a July 2006 report by 
another private physician, E.A.D., M.D., agreeing with the 
others that the Veteran's hearing loss is consistent with 
exposure to loud noise during his military service.  This 
report also includes the findings of an objective clinical 
evaluation and a July 2006 hearing examination.

The Veteran's VA treatment records show that, in November 
2005, he received treatment in relation to his bilateral 
hearing loss.  The report of that treatment provides that, 
considering his history of exposure to acoustic trauma during 
service, it is plausible that his hearing loss is at least in 
part attributable to his military service - particularly his 
service in Vietnam.  The treating audiologist, therefore, 
recommended the Veteran be provided a VA C&P Exam.  

Subsequently, in June 2006, the Veteran was provided this VA 
C&P Exam to assess the nature and etiology of his hearing 
loss.  The report of that examination includes a supplemental 
opinion providing that the Veteran's hearing loss is less 
likely than not due to excessive noise exposure while in 
service.  The examiner indicated this conclusion was based on 
the fact that the Veteran's November 1967 separation 
examination determined he had normal hearing at that time.

While the Board may not accept or reject a favorable medical 
opinion based on its own unsubstantiated medical conclusions, 
see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  



In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  And, a physician's access to 
the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

With this in mind as the backdrop in weighing the probative 
value of the opinions for and against the claim, the Board 
sees the record does not indicate that the private 
audiologist or either of the private physicians reviewed the 
Veteran's claims file in making their favorable 
determinations, whereas the record shows the VA C&P examiner 
did review the claims file for the pertinent medical and 
other history in commenting unfavorably.  But see, too, 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), wherein the 
Court discusses, in great detail, how to assess the probative 
weight of medical opinions and the value of reviewing the 
claims file.  The Court holds that claims file review, as it 
pertains to obtaining an overview of the claimant's medical 
history, is not a requirement for private medical opinions.  
The Court added, instead, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

And, furthermore, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

And so, here, as the Board does not reject the Veteran's 
statements regarding his 
in-service acoustic trauma, but to the contrary, instead 
finds that the record supports his assertions, the fact that 
the private audiologist and physicians relied on his 
statements regarding his history does not decrease the 
probative value of those opinions because the Veteran's 
reported history is credible.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (indicating there are two 
important considerations regarding the probative value of lay 
evidence, competency versus credibility.  Competency is a 
legal concept determining whether testimony may be heard and 
considered, whereas credibility is a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted).  So, by logical 
deduction, since the Veteran's lay testimony is both 
competent and credible regarding the history of his exposure 
to loud noise during service and difficulty hearing he has 
experienced during the many years since, the private and VA 
medical opinions that relied on this history are resultantly 
probative of the cause of his hearing loss.

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the Veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  That is, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

In this particular case at hand, arguably, the evidence is in 
relative equipoise.  That is, while the VA examiner has 
opined negatively as to a relationship between the Veteran's 
military service and his current hearing loss, a private 
audiologist and two private physicians have opined positively 
as to this association, as has another VA clinician.  
Therefore, inasmuch as there is equally probative medical and 
other evidence for and against the claim, it is just as 
likely as not the Veteran's bilateral hearing loss is related 
to his military service - and, in particular, to excessive 
noise exposure (acoustic trauma) while in Vietnam.  So 
service connection is warranted when all reasonable doubt is 
resolved in his favor.  38 C.F.R. § 3.102; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KEITH W. ALLEN	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


